DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                        Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.

Claims 1, 11, 20 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “
Prior Arts
	Regarding claims 1,10-11, 20, Krishnaswamy et al (US 2011/0300852 A1) discloses a system/method and apparatus (fig. 1 to fig. 5, see, system, apparatus and method for distributing multimedia services, section 0046, 0071) comprising: a computer (fig. 2, fig. 5,, computer 240 which may a group of computers in combination with one or more of the severs, section 0049) connected to a communication network (fig. 1 to fig. 4, wireless communication network 100, section 0041-0046), wherein the communication network (fig. 1 to fig. 4, wireless communication network 100, section 0041-0046) includes a publish-subscribe broker network (see, the femto node used for offloading tasks for the server, the server it the publish subscribed entity, section 0067, 0069-0074, 0075-00076) adapted to provide publish-subscribe broker services to a sensor device (see, the femto in coordination with the server, act as a proxy for UE, runs application in behalf of the UE, RSS feeds, section 0075-0077) in RF communication with a wireless RF access node (fig. 1 to fig. 3, see, femto node in combination with the wireless network and internet cloud 240, connected to UEs, section 0067-0074), wherein the wireless RF access node is connected to the communication network and enables the sensor device to connect to the publish-subscribe broker network (see, the femto node feed data/RSS feeds form the server to the UE, including creating transport layer security (TLS) session for the UE, section 0075-0076) but fails to teach: “a second optimization server comprising a second publish-subscribe broker, wherein the first publish-subscribe broker and the second publish-subscribe broker are part of a publish-subscribe broker network that is operable to distribute published data packets between entities that are connected to a publish-subscribe broker of the publish-subscribe broker network, wherein the first entity is enabled to connect to the first publish-subscribe broker via the first cellular base transceiver station by a single connection, wherein a second entity is enabled to connect to the second publish-subscribe broker by a single connection, and wherein when the first entity is connected to the first publish-subscribe broker and the second entity is connected to the second publish-subscribe broker, then the publish-subscribe broker network is configured to route data packets published by the first entity to the second entity via the first publish-subscribe broker and the second publish-subscribe broker if the second entity has subscribed to receive the data packets published by the first entity” as recited in claim 1.
Kothamasu et al (US 2010/0333111 A1) from a similar field of endeavor discloses systems and methods which include a plurality of brokers/broker clusters (fig. 16, broker 1 to broker n) which are configured to publish/distribute messages from publishing applications (fig. 16, fig. 21,  Subscriber Application 1, Subscriber application n, section 0020-0022, 0248-0254, 0259-266) to subscribers based on a policy of a cluster connection (fig. 16, fig. 21, broker connections coupled to clusters connections 1610, 1611, 1612, section 0020-0022, 0248-0254, 0259-0266).

	Banks et al (US 2009/0138572 A1) discloses scalable publish/subscribe brokers  which distribute messages based on subscription information/subscriber’s request/interest (section 0004, 0007, 0009, 012-0018).

 Fitzgerald et al (US 2012/0198032 A1) discloses a system that includes a remote optimization server 3 that is connected/coupled to a base station 2 (fig. 2, section 0051 ) that is connected to a central optimization server 5 (fig. 2, element 5 of the core network) via a backhaul network (fig. 2, element 4) where all the cited network elements are configured to optimize data transmission (section 0011 -0012). Fitzgerald 032 further discloses the regional optimization server connected to a gateway (fig. 2, see, remote optimization server 3 and central optimization server 5) which provide services (see, web-based service) to a mobile device (section 0022-36) and transfer the application's functionality (noted: treated as handoff of the mobile user).


Aguirre et al (US 2013/0072167 Al) from a similar field of endeavor discloses the LTE base station transceiver (fig. 1, base station 120-1 in the LTE-based network, col. 2, line 34-37,col. 3, line 33-45), the station optimization server (fig. 1, optimization device 140 communicative coupled to base station 120 which is part of the LTE network, noted: the optimization device may include a server, col. 4, line 50-58)), the publish-subscribe broker communications facility (fig. 1, base station 120-1 communicatively coupled to content providers 150 with means for providing the content streams to the wireless user devices 110-1 -110-4, col. 2, line 34-67, col. 3, line 15 to col. 4, line 5), the base station forwarding streams (i.e., video, text) received from the content providers to the user devices, col. 3, line 15-59), the content providers that provides the streams to the base station for transmission to the user devices, col.3, line 15-59), from the publish-subscribe broker communications facility transmitting to the user devices (see, the base station forwarding streams (i.e., video, text) received from the content providers to the user devices, col. 3, line 15-59).
	However, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “a second optimization server comprising a second publish-subscribe broker, wherein the first publish-subscribe broker and the second publish-subscribe broker are part of a publish-subscribe broker network that is operable to distribute published data packets between entities that are connected to a publish-subscribe broker of the publish-subscribe broker network, wherein the first entity is enabled to connect to the first publish-subscribe broker via the first cellular base transceiver station by a single connection, wherein a second entity is enabled to connect to the second publish-subscribe broker by a single connection, and wherein when the first entity is connected to the first publish-subscribe broker and the second entity is connected to the second publish-subscribe broker, then the publish-subscribe broker network is configured to route data packets published by the first entity to the second entity via the first publish-subscribe broker and the second publish-subscribe broker if the second entity has subscribed to receive the data packets published by the first entity” as recited in claim 1.
However, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “providing a second optimization server comprising a second publish-subscribe broker, wherein the first publish-subscribe broker and the second publish-subscribe broker are part of a publish-subscribe broker network that is operable to distribute published data packets between entities that are connected to a publish-subscribe broker of the publish-subscribe broker network; connecting the first publish-subscribe broker to the first entity via the first cellular base transceiver station using a single connection; connecting the second publish-subscribe broker to a second entity using a single connection; and routing, by the publish-subscribe broker network, data packets via the first publish-subscribe broker and the second publish-subscribe broker if the second entity has subscribed to receive the data packets published by the first entity when the first entity is connected to the first publish-subscribe broker and the second entity is connected to the second publish-subscribe broker” as recited in claim 10.
However, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “a second optimization server comprising a second publish-subscribe broker; wherein the first publish-subscribe broker and the second publish-subscribe broker are part of a publish-subscribe broker network that is operable to distribute published data packets between entities that are connected to a publish-subscribe broker of the publish-subscribe broker network, wherein the first entity is enabled to connect to the first publish-subscribe broker via the first cellular base transceiver station by a single connection, wherein a second entity is enabled to connect to the second publish-subscribe broker by a single connection, and wherein when the first entity is connected to the first publish-subscribe broker and the second entity is connected to the second publish-subscribe broker, then the publish-subscribe broker network is configured to route data packets published by the second entity to the first entity via the second publish-subscribe broker and the first publish-subscribe broker if the first entity has subscribed to receive the data packets published by the second entity” as recited in claim 11.
However, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “providing a second optimization server comprising a second publish-subscribe broker, wherein the first publish-subscribe broker and the second publish-subscribe broker are part of a publish-subscribe broker network that is operable to distribute published data packets between entities that are connected to a publish-subscribe broker of the publish-subscribe broker network; connecting the first publish-subscribe broker to the first entity via the first cellular base transceiver station using a single connection; connecting the second publish-subscribe broker to a second entity using a single connection; and routing, by the publish-subscribe broker network, data packets via the first publish-subscribe broker and the second publish-subscribe broker if the first entity has subscribed to receive the data packets published by the second entity when the first entity is connected to the first publish-subscribe broker and the second entity is connected to the second publish-subscribe broker” as recited in claim 20.


3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
                                                    
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473